FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 05-10478
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-01-00132-SOM
KIL SOO LEE,
                                              OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
                for the District of Hawaii
       Susan Oki Mollway, District Judge, Presiding

                Argued and Submitted
          November 13, 2006—Honolulu, Hawaii

                 Filed December 27, 2006

   Before: Stephen S. Trott, Kim McLane Wardlaw, and
           William A. Fletcher, Circuit Judges.

                  Opinion by Judge Trott




                           19965
19968                UNITED STATES v. LEE


                          COUNSEL

Earle A. Partington, Honolulu, Hawaii, for the defendant-
appellant.

Lisa J. Stark, Department of Justice, Washington, D.C., for
the plaintiff-appellee.


                          OPINION

TROTT, Circuit Judge:

   This appeal raises the issue of whether a person arrested in
American Samoa for allegedly committing federal crimes in
American Samoa may be tried and convicted in the United
States District Court for the District of Hawaii (“District
Court”). Kil Soo Lee (“Lee”) was convicted of extortion,
money laundering, conspiring to violate the civil rights of oth-
ers, and holding workers to a condition of involuntary servi-
tude. Lee argues that his conviction and sentence are void
because, first, the District Court lacked jurisdiction, and, sec-
ond, the District of Hawaii was an improper venue. We dis-
agree. We hold that the District Court had jurisdiction, and the
District of Hawaii was a proper venue, pursuant to 18 U.S.C.
§ 3231, and 18 U.S.C. § 3238, respectively.

                               I

                      BACKGROUND

  Lee owned and operated a garment factory in American
Samoa, an unincorporated territory of the United States
                     UNITED STATES v. LEE                  19969
located in the South Pacific. Lee recruited individuals from
Vietnam, China, and American Samoa to work at the factory.
Once the workers arrived in American Samoa, Lee controlled
most aspects of their lives, including when and whether they
could leave the compound, eat, or be paid.

   Initially, Lee’s actions included incidents of imprisonment,
starvation of his workers, and deportation threats. Lee pre-
vented workers from leaving the compound for several days
at a time. In addition, Lee fed workers so sparingly that they
were forced to sneak out of the compound in search of food.
At trial, the workers’ imprisonment and starvation claims
were corroborated by individuals outside the compound. For
example, on at least two different occasions, individuals
observed Vietnamese women behind barbed-wire fences cry-
ing for food and help. Although those events prompted Amer-
ican Samoa authorities to investigate the factory conditions as
early as May 1999, Lee obstructed these investigations by
threatening to deport, or deporting, any worker who cooper-
ated with the authorities.

   Eventually, factory supervisors and guards began to physi-
cally abuse workers who disobeyed orders. The most violent
abuse occurred on November 28, 1999. On that day, Lee,
faced with a difficult deadline on a large contract, ordered
Nuu’Uli, a Samoan supervisor, to beat disobedient workers.
According to one witness, Lee said to Nuu’Uli, “you can beat
anyone who don’t [sic] listen to you. If anyone die [sic], I will
be responsible.” Immediately thereafter, Nuu’Uli grabbed the
shirt collar of one of the workers and choked her until she was
unable to breath. When Vietnamese workers came to her res-
cue, approximately 20 Samoan guards attacked the seam-
stresses with plastic plumbing pipes. During the altercation,
one Vietnamese worker lost her eye. Several other Vietnam-
ese workers were injured. In describing the event, one worker
testified, “It was [like] watching a film where the people are
being brutally beaten to the point of like massacre . . . .
19970                     UNITED STATES v. LEE
[T]here was a lot of blood on the line and on the floor of the
factory and on the fabrics.”

   For reasons unknown to this court, American Samoa
authorities did not prosecute Lee; however, the United States
government did. On March 23, 2001, the District Court issued
a warrant for Lee’s arrest. The Complaint alleged violations
of 18 U.S.C. § 1584 (involuntary servitude) and 18 U.S.C.
§ 1589 (forced labor). Federal authorities arrested Lee in
American Samoa. Two days later, authorities transferred Lee
approximately 2,300 miles to Hawaii, the site of the federal
district court nearest to American Samoa. On April 5, 2001,
a federal grand jury returned a two-count indictment charging
Lee with the offenses set forth in the Complaint.

   On July 16, 2001, Lee moved to dismiss for lack of juris-
diction and improper venue. Specifically, Lee claimed, “under
the Constitution and relevant statutes, jurisdiction and venue
in this case properly lies in the court of American Samoa,
which has been vested with plenary judicial authority over the
territory of American Samoa.” In response, the government
asserted that the District Court had jurisdiction, and was a
proper venue, under 18 U.S.C. § 3231 and 18 U.S.C. § 3238,
respectively. The District Court agreed with the government,
and denied Lee’s motion on August 30, 2001. The court indi-
cated that, technically, Lee had not moved for dismissal on
the ground of jurisdiction, but rather venue. Then, the court
disposed of Lee’s venue argument in three steps. First, the
court noted that the case turned on whether American Samoa
was a “district” pursuant to venue statute 18 U.S.C. § 3238.1
Second, the court held that American Samoa was not a “dis-
trict” because (1) American Samoa was absent from the list
of judicial districts in the United States Code, and (2) Con-
  1
    Section 3238 reads: “The trial of all offenses begun or committed upon
the high seas, or elsewhere out of the jurisdiction of any particular State
or district, shall be in the district in which the offender . . . is arrested or
is first brought . . . .”
                     UNITED STATES v. LEE                19971
gress never vested American Samoa courts with the authority
of statutorily defined “district courts.” Third, the court con-
cluded that because United States district courts maintain
jurisdiction to prosecute federal crimes pursuant to § 3231,
and because American Samoa did not constitute a “district”
pursuant to § 3238, the court was appropriately exercising
jurisdiction and the District of Hawaii was a proper venue.

   On that same day, a federal grand jury returned a 22-count
superseding indictment. Lee was charged with (1) conspiring
to deny approximately 250 garment workers the right to be
free from involuntary servitude in violation of 18 U.S.C.
§ 241 (Count 1); (2) holding seventeen workers to a condition
of involuntary servitude in violation of 18 U.S.C. §§ 1584 and
1594 (Counts 2-18); (3) extortion in violation of 18 U.S.C.
§ 1951 (Count 19); (4) money laundering in violation of 18
U.S.C. § 1956(a)(1)(A)(i) (Count 20); (5) making a false
statement to a financial institution in violation of 18 U.S.C.
§ 1014 (Count 21); and (6) bribery in violation of 18 U.S.C.
§ 215(a)(1) (Count 22).

   After a four month jury trial, Lee was convicted of 14
counts: Count 1 (conspiracy to violate civil rights); Counts 2,
3, 4, 5, 6, 7, 9, 12, 13, 15, and 17 (involuntary servitude);
Count 19 (extortion); and Count 20 (money laundering). Lee
was sentenced to a term of imprisonment totaling 480 months.
The court imposed consecutive sentences. Lee filed a timely
appeal.

                              II

                STANDARD OF REVIEW

   We determine jurisdiction and venue issues de novo.
United States v. Phillips, 367 F.3d 846, 854 (9th Cir. 2004)
(as amended) (jurisdiction); United States v. Liang, 224 F.3d
1057, 1059 (9th Cir. 2000) (venue).
19972                  UNITED STATES v. LEE
                               III

                         DISCUSSION

  A.    Jurisdiction

  [1] “A federal court is presumed to lack jurisdiction in a
particular case unless the contrary affirmatively appears.”
United States v. Arnaiz, 842 F.2d 217, 219 (9th Cir. 1988)
(quoting Gen. Atomic Co. v. United Nuclear Corp., 665 F.2d
968, 968-69 (9th Cir. 1981)). In 18 U.S.C. § 3231, entitled
“District courts,” Congress vested district courts of the United
States with jurisdiction to prosecute federal crimes:

    The district courts of the United States shall have
    original jurisdiction, exclusive of the courts of the
    States, of all offenses against the laws of the United
    States.

    Nothing in this title shall be held to take away or
    impair the jurisdiction of the courts of the several
    States under the laws thereof.

The United States District Court for the District of Hawaii is
a “district court of the United States.” See 28 U.S.C. §§ 91,
132(a), 451. Moreover, Title 18 applies to American Samoa,
an unincorporated territory of the United States. See 18
U.S.C. § 5 (defining “United States” in Title 18 as including
“all places and waters, continental or insular, subject to the
jurisdiction of the United States, except the Canal Zone”); see
also United States v. Standard Oil Co., 404 U.S. 558, 559-60
(1972) (per curiam) (holding that American Samoa is a
“[t]erritory of the United States” within the meaning of § 3 of
the Sherman Act). Accordingly, the District Court has juris-
diction to try individuals for federal crimes committed in
American Samoa.

  Lee’s contention that § 3231 does not vest the District
Court with jurisdiction in this case because the High Court of
                     UNITED STATES v. LEE                 19973
American Samoa (“High Court”) holds exclusive jurisdiction
to try individuals for federal crimes in American Samoa is not
persuasive. Lee’s argument consists of two parts. First, Lee
contends Congress granted the High Court jurisdiction to
enforce American Samoa law pursuant to a chain of delega-
tions that starts with 48 U.S.C. § 1661. Second, Lee claims
that the High Court’s jurisdiction, developed through execu-
tive delegations, trumps federal district court jurisdiction in
American Samoa.

  [2] Lee’s first argument is correct. In relation to American
Samoa, Congress directed as follows:

    Until Congress shall provide for the government of
    such islands, all civil, judicial, and military powers
    shall be vested in such person or persons and shall
    be exercised in such manner as the President of the
    United States shall direct; and the President shall
    have power to remove said officers and fill the
    vacancies so occasioned.

48 U.S.C. § 1661(c). The President, in turn, delegated this
authority to the Secretary of the Interior. Exec. Order No.
10,264, 16 Fed. Reg. 6,417 (June 29, 1951). Exercising the
authority delegated to him, the Secretary of the Interior
approved the Constitution of American Samoa, which pro-
vides, “The judicial power shall be vested in the High Court,
the District Courts, and such other courts as may from time
to time be created by law.” Am. Samoa Const. art. III, § 1.
This Constitution grants the American Samoa legislature
power to enact and enforce laws. Id. art. II, §§ 1, 9. Relevant
here, the American Samoa Code provides: “Criminal cases
shall be prosecuted and tried only in a court having territorial
jurisdiction over the place where the crime was committed.”
Am. Samoa Code Ann. § 3.0103(c). Thus, the High Court has
jurisdiction to hear criminal cases involving charges brought
under American Samoa law.
19974                UNITED STATES v. LEE
   [3] The second prong of Lee’s argument — that the High
Court has exclusive jurisdiction to try individuals for federal
crimes in Title 18 — lacks merit for two reasons. First, under
American Samoa’s current legal system, the High Court can-
not try an individual for violations of Title 18. Lee’s argument
to the contrary rests entirely on § 1.0201 of the America
Samoa Code, which provides that “the parts of the Constitu-
tion of the United States of America and the laws of the
United States of America [that], by their own force, are in
effect in American Samoa” have “the effect of law in Ameri-
can Samoa.” According to Lee, § 1.0201 “incorporated” Title
18 into American Samoa law, thus allowing the High Court
to try individuals under Title 18. However, § 1.0201 cannot
reasonably be interpreted to incorporate Title 18 into Ameri-
can Samoa law. For one thing, the statute does not even dis-
cuss incorporation. In addition, the High Court appears never
to have tried a defendant for a violation of Title 18. Thus, the
plain language of § 1.0201, coupled with the fact that the
High Court appears never to have tried an individual under
Title 18, strongly demonstrate a lack of incorporation.

   [4] Second, even assuming arguendo that Title 18 had been
incorporated into American Samoa law — making a violation
of Title 18 a violation of American Samoa law — federal dis-
trict courts would not be deprived of jurisdiction. Simply put,
any incorporation of Title 18 into the American Samoa Code
cannot reasonably be interpreted to trump 18 U.S.C. § 3231.
In § 3231, Congress gave United States district courts juris-
diction over federal crimes. Congress did not create a United
States District Court in American Samoa. See 28 U.S.C.
§§ 81-131 (listing all judicial “districts,” but not including
American Samoa). If Congress wanted to establish a court in
American Samoa with the power to try individuals for crimes
committed under federal law, it would have either (1) created
a federal district court in American Samoa, or (2) explicitly
directed an existing American Samoa court to assert jurisdic-
tion over a particular criminal matter. Indeed, in the past,
when Congress has intended the High Court to exercise juris-
                     UNITED STATES v. LEE                 19975
diction over a criminal matter, it has explicitly granted such
authority. See, e.g., 7 U.S.C. § 87f(h) (“The United States dis-
trict courts, the District Court of Guam, the District Court of
the Virgin Islands, [and] the highest court of American Samoa
. . . shall have jurisdiction in cases arising under this chap-
ter.”); 7 U.S.C. § 136(i) (defining “district court” to include
“the highest court of American Samoa” for purposes of an
“environmental pesticide control” statute); 7 U.S.C. § 2146(c)
(granting “the highest court of American Samoa” jurisdiction
over cases involving the “transportation, sale, and handling of
certain animals”); 7 U.S.C. § 8314(c)(1) (animal health pro-
tection); 15 U.S.C. § 1825(d)(6) (protection of horses); 21
U.S.C. § 467c (poultry inspection); 21 U.S.C. § 674 (meat
inspection); 49 U.S.C. § 30102(a)(11) (motor vehicle safety).
Even the High Court itself has acknowledged that it “should
hesitate to increase its jurisdiction without explicit directive
from Congress.” Star-Kist Samoa, Inc. v. The M/V Conquest,
3 Am. Samoa 2d. 25, 28 (1986).

   [5] This is not to say that the American Samoa legislature
cannot incorporate Title 18 into American Samoa law through
explicit legislation. However, even if this were to occur,
American Samoa courts would not have exclusive jurisdic-
tion. In such a case, federal district courts and American
Samoa courts would have concurrent jurisdiction — meaning
American Samoa courts could try the individual under Ameri-
can Samoa law that incorporated Title 18, and federal district
courts could try the individual under federal law. The
Supreme Court’s decision in Wynne v. United States, 217 U.S.
234 (1910), supports this result. There, the Court denied the
defendant’s argument that the territorial courts of Hawaii
were vested with exclusive jurisdiction to try him for murder
committed in the harbor of Honolulu. Id. at 245. The Court
wrote:

    If it be true, as claimed, that the territorial courts
    exercise jurisdiction over homicides in the harbor of
    Honolulu, under and by virtue of the laws of Hawaii
19976                 UNITED STATES v. LEE
    . . . , it only establishes that there may be concurrent
    jurisdiction in respect of certain crimes when com-
    mitted in certain places, and is far from establishing
    that the courts of the Union have been deprived of a
    jurisdiction which they have at all times claimed and
    exercised over certain offenses when committed . . .
    out of the jurisdiction of any particular state.

Id. Thus, according to the Court, if a federal district court has
jurisdiction, a territorial court cannot claim exclusive jurisdic-
tion over the case. More recently, in King v. Morton, the
United States Court of Appeals for the District of Columbia
Circuit expressed the same view. 520 F.2d 1140, 1144 (D.C.
Cir. 1975) (“[T]hat Samoan courts are competent to adjudi-
cate claims of Samoan litigants arising under the laws of the
United States does not prevent district courts from hearing
such claims when jurisdiction is otherwise proper.”).

  B.    Venue

   [6] The United States Constitution provides that “[t]he Trial
of all Crimes . . . shall[,] . . . when not committed within any
State, . . . be at such Place or Places as the Congress may by
Law have directed.” U.S. Const. art. III, § 2, cl. 3 (emphasis
added). Congress directed as follows in 18 U.S.C. § 3238,
entitled “Offenses not committed in any district”:

    The trial of all offenses begun or committed upon
    the high seas, or elsewhere out of the jurisdiction of
    any particular State or district, shall be in the dis-
    trict in which the offender, or any one of two or
    more joint offenders, is arrested or is first brought
    ....

(emphasis added). Here, the government arrested Lee in
American Samoa, and “first brought” him to Hawaii. Thus,
the issue is whether American Samoa constitutes a “district”
under § 3238. If American Samoa is a “district,” then § 3238
                     UNITED STATES v. LEE                  19977
does not apply, and venue is improper in the District of
Hawaii.

   This is an issue of first impression. We have held that the
term “district” includes territories containing “district courts”
pursuant to an act of Congress. United States v. Santos, 623
F.2d 75, 77 (9th Cir. 1980) (holding that an offender arrested
in Guam must be prosecuted in the United States District
Court for the District of Guam because § 3238 does not apply
in cases involving territories with a district court). However,
this holding did not extend to territories lacking a “district
court,” like American Samoa.

   Lee’s primary argument is that such extension is warranted
under Ex Parte Bollman, 8 U.S. (4 Cranch) 75 (1807). In Bol-
lman, the Court held that defendants arrested in the “territory
of New-Orleans” could not be prosecuted in the District of
Columbia under a former version of § 3238. Id. at 135-36.
The Court indicated that § 3238 did not make the District of
Columbia a proper venue because “a tribunal for the trial of
the offence [sic] . . . had been provided by [C]ongress; and at
the place where the prisoners were seized . . . , there existed
such a tribunal.” Id. at 136. Accordingly, Lee asserts § 3238
does not apply in this case because “a tribunal,” the High
Court, has been “provided by Congress” in American Samoa,
the place where Lee was “seized.” See id.

   Lee’s argument is unavailing. Prior to Bollman, Congress
had explicitly established a United States District Court for
the territory of New Orleans. Act of March 26, 1804, ch. 38,
2 Stat. 285 (“There shall be established in the [territory of
New Orleans] a district court . . . .”). Thus, when the Court
stated that venue was improper in the District of Columbia
under § 3238, the existing tribunal it was referring to was the
Congressionally-established district court. Here, Congress
never established a federal district court in American Samoa.
If it had, it is undisputable that our holding in Santos would
19978                 UNITED STATES v. LEE
preclude the application of § 3238 to this case. See Santos,
623 F.2d at 77. Therefore, Bollman is not applicable here.

   [7] Instead, a plain reading of the United States Code
reveals that American Samoa is not a “district” for the pur-
poses of § 3238. Although the term “district” is not defined in
§ 3238, Title 28 establishes the federal judicial “districts.” See
28 U.S.C. §§ 81-131. American Samoa is not enumerated as
a judicial “district” among those listed in Title 28. Thus, it
follows that American Samoa is not a “district” pursuant to
§ 3238. Lee’s argument that the term “district” generically
refers to geographical regions, rather than judicial districts,
not only defies a plain reading of Titles 18 and 28, but also
Supreme Court precedent. In Jones v. United States, 137 U.S.
202 (1890), the Court allowed a murder case to be tried in the
“circuit court of the United States for the district of Mary-
land,” even though it occurred on the Caribbean island of
Navassa, a territory of the United States, because the offense
occurred “out of the jurisdiction of any particular state or dis-
trict.” Id. at 211, 224. In doing so, the Court indicated that
former § 3238 applied when the offense committed occurred
“not within any judicial district.” Id. at 211 (emphasis added).
This comment reveals that the Court interpreted the term “dis-
trict” to mean “judicial district,” not a geographical region.
Because American Samoa is not within any judicial district,
venue was proper in the District of Hawaii in accordance with
§ 3238.

                        CONCLUSION

   [8] We conclude that Lee was properly tried and convicted
in the Hawaii District Court for committing federal crimes in
American Samoa because (1) § 3231 vested the District Court
with jurisdiction, and (2) venue was proper in the District of
Hawaii under § 3238. This holding is consistent with the plain
                         UNITED STATES v. LEE                        19979
language of the applicable statutes, and Supreme Court prece-
dent. Lee’s conviction and sentence stands.2

   AFFIRMED




  2
   We also affirm the District Court’s holding on the merits. Lee’s claims
are unavailing. The prosecutor’s misconduct did not constitute reversible
error, the court did not violate due process by refusing to instruct the jury
on American Samoa law, and Lee’s consecutive sentences were properly
imposed.